


AMENDMENT TO
EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this "Amendment") is dated as of October
30, 2012 (the "Amendment Effective Date"), between YRC Worldwide Inc., a
Delaware corporation (together with its successors and assigns, the "Company")
and Michelle A. Russell ("Executive").
WHEREAS, the Company and Executive entered into an Employment Agreement on
January 9, 2012 (the "Original Agreement"), pursuant to which Executive is
presently employed by the Company, and
WHEREAS, the Company and Executive have mutually determined that certain
provisions of the Original Agreement are ambiguous and may not accurately and
appropriately address all essential elements required to reflect the original
mutual intent of the parties with respect to the impact of dilutive events on
certain awards provided under the Original Agreement, and
WHEREAS, the Company and Executive desire to amend the terms of the Original
Agreement as set forth herein,
NOW, THEREFORE, it is hereby agreed as follows:
1.    Terms. Capitalized terms used and not otherwise defined herein shall have
the meanings given such terms in the Original Agreement.
2.    Amendments.
a.    Sections 4(a) and 4(b) of the Original Agreement are hereby deleted in
their entirety as of the Amendment Effective Date and replaced with new Sections
4(a) and 4(b) as follows:
(a)    Restricted Stock Award. On the Effective Date (the "Grant Date"),
Executive shall be granted a restricted stock award for a number of common
shares equal to 0.2% (the "Initial Award Percentage") of the outstanding common
stock of the Company, calculated on a Grant Date Fully-Diluted Basis (as defined
in Section 4(g)), as of the Grant Date (the "Initial Award"). The Initial Award
shall be subject in all respects to the terms of the applicable restricted stock
award agreement evidencing the Initial Award and the Company’s management
incentive plan (the "Plan"); provided, that, the Initial Award shall provide in
part that shares subject to the award shall vest according to the vesting
schedule for the Initial Award as set forth on Annex A hereto; provided,
further, that, Executive is still then employed by the Company on each such
date. In addition, subject to applicable legal and accounting restrictions, the
Initial Award will provide that Executive may elect to satisfy her minimum
income tax withholding obligations by having the Company withhold a sufficient
number of shares with a fair market value equal to such withholding obligation.
Executive will have an opportunity to review and provide input on the applicable
restricted stock award agreement evidencing the Initial Award. This Section 4(a)
shall survive expiration of the Agreement for so long as is necessary to give
effect thereto, although this survival clause shall not be construed as a
guarantee of Executive’s employment for any particular period.
(b)     Performance Awards. Provided Executive is continuously employed the
first day of the first calendar month following the end of the respective fiscal
years, within ninety (90) days following the end of each of the first four
completed fiscal years which occur

Page 1 of 1



--------------------------------------------------------------------------------




during the Term of Employment (which, for the avoidance of doubt, shall include
fiscal year 2012 on a non-prorated basis), Executive shall be granted a
restricted stock award (each a "Performance Award") for a number of common
shares up to 0.15% of the outstanding common stock of the Company, calculated
based on a Subsequent Award Fully-Diluted Basis (as defined in Section 4(g) as
of the applicable grant date for each Performance Award), if one or more
pre-established performance goals for such completed fiscal year established by
the Compensation Committee of the Board (the "Committee"), after consultation
with Executive, have been achieved, as determined by the Committee. The final
percentage of outstanding common stock, calculated on a Subsequent Award
Fully-Diluted Basis as of a Performance Award’s grant date, for which each such
Performance Award relates after the applicable level of performance goal
achievement has been determined, is that Performance Award’s "Applicable
Performance Award’s Percentage." A Performance Award shall be 50% vested upon
the date of grant and 50% vested on the first anniversary of the date of grant;
provided, that, Executive has not been terminated pursuant to Section 6(c) or
Section 6(e)(i) and is otherwise still then employed by the Company on such
anniversary or such grant date, as applicable. In addition, subject to
applicable legal and accounting restrictions, the Performance Award will provide
that Executive may elect to satisfy Executive’s minimum income tax withholding
obligations by having the Company withhold a sufficient number of shares with a
fair market value equal to such withholding obligation. This Section 4(b) shall
survive expiration of the Agreement for so long as is necessary to give effect
thereto, although this survival clause shall not be construed as a guarantee of
Executive’s employment for any particular period. The scheduled vesting of the
Initial Award and the Performance Award(s) are set forth on Annex A hereto.
b.    A new Section 4(g) shall be added, effective as of the Amendment Effective
Date, as follows:
(g)    Anti-Dilution Equity Adjustment Award. It is the intention of the parties
hereto that, as of December 31, 2015 (such date being the last day of
Executive's Term of Employment and disregarding for this purpose any potential
agreed upon future extension thereof) (the "Equity Adjustment Date"), the number
of shares eligible to be earned and received by Executive pursuant to the
Initial Award and each Performance Award shall not be less than the sum of the
Initial Award Percentage and each Applicable Performance Award's Percentage
(such sum, the "Aggregate Awards' Percentage") of the total outstanding common
stock of the Company, calculated on a Subsequent Award Fully-Diluted Basis, as
of the Equity Adjustment Date. Accordingly, as of the Equity Adjustment Date, if
due to an increase in the number of shares of outstanding common stock of the
Company issued and issuable, calculated on a Subsequent Award Fully-Diluted
Basis, the Aggregate Awards' Percentage relates to a percentage of the
outstanding common stock of the Company, calculated on a Subsequent Award
Fully-Diluted Basis, that is less than the number of shares that have been
issued pursuant to the Initial Award and each Performance Award, provided
Executive is continuously employed through the Equity Adjustment Date, Executive
shall be granted within thirty (30) days of the Equity Adjustment Date an
additional restricted award of common stock (an "Equity Adjustment Award"). The
Equity Adjustment Award shall be as follows:

Page 2 of 2



--------------------------------------------------------------------------------




(i)     The Equity Adjustment Award shall be fully vested upon its date of
grant;
(ii)    Subject to clause (iii) below, the number of shares of common stock
granted to Executive pursuant to the Equity Adjustment Award shall be a number
of shares such that the aggregate number of shares, when taking into account
both the Equity Adjustment Award and all of the shares previously granted
pursuant to the Initial Award and each of the Performance Awards, equals the
Aggregate Awards' Percentage of the outstanding common stock of the Company,
calculated on a Subsequent Award Fully-Diluted Basis, on the Equity Adjustment
Date, with such Aggregate Awards' Percentage being measured immediately after
the grant of such Equity Adjustment Award, rounded down to the nearest whole
share; and
(iii)    Anything contained in this Section 4(g) to the contrary
notwithstanding, no additional shares shall be issued in connection with the
Equity Adjustment Award where the same additional shares would otherwise be
issued pursuant to an adjustment otherwise made under the applicable equity plan
of the Company.
For purposes of this Section 4:
(x) "Grant Date Fully-Diluted Basis" means, when calculating the number of
outstanding shares of the Company's common stock as of the Grant Date, the
number of shares of outstanding common stock of the Company (including
outstanding restricted share grants), plus the aggregate number of shares of
common stock of the Company that could be issued upon the conversion of all of
the Company's Series A Notes and Series B Notes; and
(y) "Subsequent Award Fully-Diluted Basis" means, when calculating the number of
outstanding shares of the Company's common stock as of each applicable grant
date of a Performance Award or the Equity Adjustment Award, the number of shares
of outstanding common stock of the Company (including outstanding restricted
share grants), plus the aggregate number of shares of common stock of the
Company that could be issued (A) upon the conversion of all remaining Company
Series A Notes and Series B Notes, (B) pursuant to any equity award granted or
eligible to be granted under a Company shareholder-approved equity plan or in
connection with an employment inducement equity award, and (C) pursuant to any
other options, warrants, rights, agreements, convertible notes, convertible
preferred stock or other securities, or other obligations outstanding at such
date.
c.     Section 5(e) of the Original Agreement is deleted in its entirety and
substituted by the phrase "Intentionally Omitted."
d.     A new sentence is inserted after the first sentence of Section 3 of the
Original Agreement, to read in its entirety as follows:
"On the Amendment Effective Date, the Company shall increase Executive's
annualized Base Salary (as may be adjusted since the date of the Original
Agreement) by twelve thousand U.S. dollars ($12,000), payable in accordance with
the regular payroll practices applicable to senior executives of the Company."

Page 3 of 3



--------------------------------------------------------------------------------




3.    Original Agreement Continues. Other than as amended by this Amendment, the
Original Agreement shall continue in full force and effect.
4.    Miscellaneous. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware. This Amendment may be
executed in several counterparts, each of which is an original. It shall not be
necessary in making proof of this Amendment or any counterpart hereof to produce
or account for any of the other counterparts.
IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
above written.
YRC Worldwide Inc.    Executive


By     /s/ James F. Welch            /s/ Michelle A. Russell    
    James F. Welch        Michelle A. Russell
    Chief Executive Officer        

Page 4 of 4

